ConouRRing Opinion.
Neil, Chibe Justice
(concurring).
The Private Act, Chapter 346, Acts of 1947, here assailed is the most far-reaching statute, setting up a *244county government, that has ever been enacted in Tennessee. Its constitutionality is questioned by the complainants’ bill upon many grounds, and particularly for its vagueness and uncertainty, and that it suspends the general law in violation of article 11, Section 8, of the Constitution.
The majority opinion pretermits a number of objections made for the reason that complainants are not in any way affected by the Act; that when certain powers of the County Council, or the County Manager, are exercised to the injury of a citizen, county official or other agency, the Court will then determine the legality of the power complained of. In addition, certain sections of the Act are elided. This is thought to be a correct solution to the problem before us. For one thing, it reserves to me and the entire Court the right to say to the County Council in the future, “Thus far you can go and no further.” Considering as I do that many of the powers sought to be conferred if exercised are beyond the domain of law, I shall not hesitate to strike them down if ánd when occasion arises.
The Private Act under consideration goes much further and confers greater authority upon the County Council of McMinn County than does the Act of 1911 applicable to Shelby County, the Act of 1937 applicable to Knox County, and lastly the Act of 1947 creating a similar county government for Polk County.
The present Act gives the County Council full control over every county official in the county, including its personnel, finances, procedure, etc., “to direct them as broad as it is possible to delegate or confer”. Section 6.
Moreover, it confers judicial powers to a County Administrative Board. In my judgment, the county tax as*245sessor becomes a mere figurebead. Tbe Act gives an Administrative Board powers to enact ordinances, a violation of which is made a misdemeanor; it gives to said Board the right to select deputies of all county officers of the county; to supervise the procedure for the handling of trusts, guardianship and administrators’ funds; it invades the exclusive power to the County Board of Education in violation of the general school law.
I concur with the majority view that Section 22, subd. c relating to the supervision and control of trust funds, and Section 14, directing the Director of Finance to issue warrants upon school funds, and Section 17 giving the Director of Highways authority over school busses and to employ and discharge drivers, etc., should be elided.
Under the general law the sheriff is the chief law enforcing officer of the county. The present Act deprives him of all authority not expressly conferred by the Constitution and the general law. And the same is true as to all other county officials. In many instances the sheriff, as well as other county officials, will have a difficult problem in deciding whether certain official duties devolve upon them or upon the County Council, its agents and directors.
Must the sheriff and his deputies act only when the County Manager or County Council gives direction † Must he wait for orders? Has he, by the provisions of this Act, ceased to be the chief law officer of McMinn County? I think every provision in the Act in which the Council or County Manager is given authority over the sheriff’s office should be elided. The founding fathers of this State never intended that the authority to preserve the public peace should be confined to any official other than the high sheriff and his duly appointed de*246puties. He certainly ought .not to be burdened with tbe task of deciding at bis peril, and in derogation of tbe peace and' good order of tbe county, whether it is bis duty to act in a certain situation or tbat of tbe County Council.
Tbe Act confers upon tbe County Council arbitrary powers such as is not found in tbe Shelby County, Knox County and Polk County Acts. It is, in my opinion, a revolution in county government unknown heretofore in tbe history of this State. If and when tbe citizen suffers from its possible tyranny or from lack of authority, be may appeal to tbe courts who alone can afford protection.
While tbe Court has given general approval to tbe Act, with certain sections elided, it must be understood tbat tbe official acts of tbe governing authority of tbe county are still open for consideration as to their constitutionality. It may be we are inviting a flood of litigation, but it cannot be avoided. It is tbe fault of tbe law.